Bt the Court.—Neils oh, Ch. J.
It was the duty of the defendant to have stated the amount of the debt due to the plaintiff correctly, in the composition proceedings in bankruptcy. If, from inadvertence, or error of opinion, a mistake was committed, a correction could have been made by the district judge, on his attention being called to it. To illustrate: suppose a *415case where the principal of the debt being known and stated truly, the interest, regarded as a mere incident, is omitted; or a case, where it might be honestly supposed that there was no accruing interest, when in fact there was, and the principal sum only is stated; would it be just, follow as a necessary consequence, that the application should be defeated 1 We think not.
We also think that such considerations should have been addressed to the court having charge of the proceedings in bankruptcy.
The district court granted the required certificate on hearing the parties by their counsel, and we regard that as an adjudication, not to be questioned before, or qualified by us.
We concur in the views stated by the judge on the trial, and in the conclusion of law adopted by him upon the facts found.
The judgment should be affirmed with costs.
Reynolds, J., concurred.